 1 Eugene P. Ramirez (State Bar No. 134865)
     epr@manningllp.com
 2 Angela M. Powell (State Bar No. 191876)
    amp@manningllp.com
 3 Michael Watts (State Bar No. 312210)
    mrw@manningllp.com
 4 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 5 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 6 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 7
   Attorneys for CITY OF COLTON and
 8 OFFICER MICHAEL COLLINS
 9                               UNITED STATES DISTRICT COURT
10             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12 JOSHUA ZAMORA GONZALES,                          Case No. 5:20-cv-01027-JGB-KK
                                                    [The Honorable Jesus G. Bernal,
13                      Plaintiff,                  Magistrate Judge Kenly Kato]
14             v.
                                                    STIPULATED PROTECTIVE
15 CITY OF COLTON and COLTON                        ORDER
   POLICE OFFICER MICHAEL
16 COLLINS, ESTATE OF DETECTIVE
   JACK MORENBERG, DOE                              DISCOVERY MATTER
17 SUPERVISOR FOR CITY OF
   COLTON AND DOES 1-10,
18 INCLUSIVE,                                       Trial Date:         N/A
19                      Defendants.
20
21            1.        A. PURPOSES AND LIMITATIONS
22            Discovery in this action is likely to involve production of confidential,
23 proprietary, or private information for which special protection from public
24 disclosure and from use for any purpose other than prosecuting this litigation may
25 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26 enter the following Stipulated Protective Order. The parties acknowledge that this
27 Order does not confer blanket protections on all disclosures or responses to
28 discovery and that the protection it affords from public disclosure and use extends
     4824-8382-8463.1
                                      STIPULATED PROTECTIVE ORDER
 1 only to the limited information or items that are entitled to confidential treatment
 2 under the applicable legal principles. The parties further acknowledge, as set forth in
 3 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 4 file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5 procedures that must be followed and the standards that will be applied when a party
 6 seeks permission from the court to file material under seal.
 7                      B. GOOD CAUSE STATEMENT
 8            This action is likely to involve materials pertaining to the Colton Police
 9 Department’s and/or San Bernardino County District Attorney’s investigation into
10 an attempted murder investigation involving Joshua Gonzales, for which special
11 protection from public disclosure and from use for any purpose other than
12 prosecution of this action is warranted. Such confidential and proprietary materials
13 and information consist of, among other things, police reports, police personnel
14 materials, materials relating to third party witnesses, medical records (including
15 information implicating privacy rights of third parties), and information otherwise
16 generally unavailable to the public, or which may be privileged or otherwise
17 protected from disclosure under state or federal statutes, court rules, case decisions,
18 or common law. Accordingly, to expedite the flow of information, to facilitate the
19 prompt resolution of disputes over confidentiality of discovery materials, to
20 adequately protect information the parties are entitled to keep confidential, to ensure
21 that the parties are permitted reasonable necessary uses of such material in
22 preparation for and in the conduct of trial, to address their handling at the end of the
23 litigation, and serve the ends of justice, a protective order for such information is
24 justified in this matter. It is the intent of the parties that information will not be
25 designated as confidential for tactical reasons and that nothing be so designated
26 without a good faith belief that it has been maintained in a confidential, non-public
27 manner, and there is good cause why it should not be part of the public record of this
28 case.
     4824-8382-8463.1
                                                  2
                                   STIPULATED PROTECTIVE ORDER
 1            2.        DEFINITIONS
 2            2.1 Action: this pending federal law suit, Joshua Zamora Gonzales v. City of
 3 Colton, et al., Case No. 5:20-cv-01027-JGB-KK
 4            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 5 information or items under this Order.
 6            2.3 “CONFIDENTIAL” Information or Items: information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for
 8 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9 the Good Cause Statement.
10            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
11 their support staff).
12            2.5 Designating Party: a Party or Non-Party that designates information or
13 items that it produces in disclosures or responses to discovery as
14 “CONFIDENTIAL.”
15            2.6 Disclosure or Discovery Material: all items or information, regardless of
16 the medium or manner in which it is generated, stored, or maintained (including,
17 among other things, testimony, transcripts, and tangible things), that are produced or
18 generated in disclosures or responses to discovery in this matter.
19            2.7 Expert: a person with specialized knowledge or experience in a matter
20 pertinent to the litigation who has been retained by a Party or its counsel to serve as
21 an expert witness or as a consultant in this Action.
22            2.8 House Counsel: attorneys who are employees of a party to this Action.
23 House Counsel does not include Outside Counsel of Record or any other outside
24 counsel.
25            2.9 Non-Party: any natural person, partnership, corporation, association, or
26 other legal entity not named as a Party to this action.
27            2.10 Outside Counsel of Record: attorneys who are not employees of a party
28 to this Action but are retained to represent or advise a party to this Action and have
     4824-8382-8463.1
                                                  3
                                   STIPULATED PROTECTIVE ORDER
 1 appeared in this Action on behalf of that party or are affiliated with a law firm which
 2 has appeared on behalf of that party, and includes support staff.
 3            2.11 Party: any party to this Action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 7 Discovery Material in this Action.
 8            2.13 Professional Vendors: persons or entities that provide litigation support
 9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or
11 medium)and their employees and subcontractors.
12            2.14 Protected Material: any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL.”
14            2.15 Receiving Party: Party that receives Disclosure or Discovery Material
15 from a Producing Party.
16            3.        SCOPE
17            The protections conferred by this Stipulation and Order cover not only
18 Protected Material (as defined above), but also (1) any information copied or
19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
20 compilations of Protected Material; and (3) any testimony, conversations, or
21 presentations by Parties or their Counsel that might reveal Protected Material. Any
22 use of Protected Material at trial shall be governed by the orders of the trial judge.
23 This Order does not govern the use of Protected Material at trial.
24            4.        DURATION
25            Even after final disposition of this litigation, the confidentiality obligations
26 imposed by this Order shall remain in effect until a Designating Party agrees
27 otherwise in writing or a court order otherwise directs. Final disposition shall be
28 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
     4824-8382-8463.1
                                                    4
                                    STIPULATED PROTECTIVE ORDER
 1 with or without prejudice; and (2) final judgment herein after the completion
 2 and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this
 3 Action, including the time limits for filing any motions or applications for
 4 extension of time pursuant to applicable law.
 5            5.        DESIGNATING PROTECTED MATERIAL
 6            5.1 Exercise of Restraint and Care in Designating Material for Protection.
 7            Each Party or Non-Party that designates information or items for protection
 8 under this Order must take care to limit any such designation to specific
 9 material that qualifies under the appropriate standards. The Designating Party must
10 designate for protection only those parts of material, documents, items, or oral or
11 written communications that qualify so that other portions of the material,
12 documents, items, or communications for which protection is not warranted are not
13 swept unjustifiably within the ambit of this Order. Mass, indiscriminate, or
14 routinized designations are prohibited. Designations that are shown to be clearly
15 unjustified or that have been made for an improper purpose (e.g., to
16 unnecessarily encumber the case development process or to impose unnecessary
17 expenses and burdens on other parties) may expose the Designating Party to
18 sanctions. If it comes to a Designating Party’s attention that information or items
19 that it designated for protection do not qualify for protection, that Designating
20 Party must promptly notify all other Parties that it is withdrawing the inapplicable
21 designation.
22            5.2 Manner and Timing of Designations. Except as otherwise provided in this
23 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25 under this Order must be clearly so designated before the material is disclosed or
26 produced.
27            Designation in conformity with this Order requires:
28                      (a) for information in documentary form (e.g., paper or electronic
     4824-8382-8463.1
                                                     5
                                      STIPULATED PROTECTIVE ORDER
 1 documents, but excluding transcripts of depositions or other pretrial or trial
 2 proceedings), that the Producing Party affix at a minimum, the legend
 3 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 4 contains protected material. If only a portion or portions of the material on a page
 5 qualifies for protection, the Producing Party also must clearly identify the protected
 6 portion(s) (e.g., by making appropriate markings in the margins).
 7                      A Party or Non-Party that makes original documents available for
 8 inspection need not designate them for protection until after the inspecting Party
 9 has indicated which documents it would like copied and produced. During the
10 inspection and before the designation, all of the material made available for
11 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
12 identified the documents it wants copied and produced, the Producing Party must
13 determine which documents, or portions thereof, qualify for protection under this
14 Order. Then, before producing the specified documents, the Producing Party must
15 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
16 If only a portion or portions of the material on a page qualifies for protection, the
17 Producing Party also must clearly identify the protected portion(s) (e.g., by making
18 appropriate markings in the margins).
19                      (b) for testimony given in depositions that the Designating Party
20 identify the Disclosure or Discovery Material on the record, before the close of the
21 deposition all protected testimony.
22                      (c) for information produced in some form other than documentary
23 and for any other tangible items, that the Producing Party affix in a prominent
24 place on the exterior of the container or containers in which the information is
25 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
26 information warrants protection, the Producing Party, to the extent practicable,
27 shall identify the protected portion(s).
28            5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
     4824-8382-8463.1
                                                     6
                                      STIPULATED PROTECTIVE ORDER
 1 failure to designate qualified information or items does not, standing alone, waive the
 2 Designating Party’s right to secure protection under this Order for such material. Upon
 3 timely correction of a designation, the Receiving Party must make reasonable efforts
 4 to assure that the material is treated in accordance with the provisions of this Order.
 5            6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6            6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
 7 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 8            6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 9 process under Local Rule 37.1 et seq.
10            6.3 The burden of persuasion in any such challenge proceeding shall be on the
11 Designating Party. Frivolous challenges, and those made for an improper purpose
12 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
13 expose the Challenging Party to sanctions. Unless the Designating Party has waived
14 or withdrawn the confidentiality designation, all parties shall continue to afford the
15 material in question the level of protection to which it is entitled under the Producing
16 Party’s designation until the Court rules on the challenge.
17            7.        ACCESS TO AND USE OF PROTECTED MATERIAL
18            7.1 Basic Principles. A Receiving Party may use Protected Material that is
19 disclosed or produced by another Party or by a Non-Party in connection with this
20 Action only for prosecuting, defending, or attempting to settle this Action. Such
21 Protected Material may be disclosed only to the categories of persons and under the
22 conditions described in this Order. When the Action has been terminated, a
23 Receiving Party must comply with the provisions of section 13 below (FINAL
24 DISPOSITION). Protected Material must be stored and maintained by a Receiving
25 Party at a location and in a secure manner that ensures that access is limited to the
26 persons authorized under this Order.
27            7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
28 ordered by the court or permitted in writing by the Designating Party, a Receiving
     4824-8382-8463.1
                                                  7
                                   STIPULATED PROTECTIVE ORDER
 1 Party may disclose any information or item designated “CONFIDENTIAL” only to:
 2                      (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 3 well as employees of said Outside Counsel of Record to whom it is reasonably
 4 necessary to disclose the information for this Action;
 5                      (b) the officers, directors, and employees (including House Counsel)
 6 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 7                      (c) Experts (as defined in this Order) of the Receiving Party to
 8 whom disclosure is reasonably necessary for this Action and who have signed the
 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10                      (d) the court and its personnel;
11                      (e) court reporters and their staff;
12                      (f) professional jury or trial consultants, mock jurors, and
13 Professional Vendors to whom disclosure is reasonably necessary for this Action
14 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
15 A);
16                      (g) the author or recipient of a document containing the information
17 or a custodian or other person who otherwise possessed or knew the information;
18                      (h) during their depositions, witnesses and attorneys for witnesses, in
19 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
20 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
21 they will not be permitted to keep any confidential information unless they sign
22 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
23 agreed by the Designating Party or ordered by the court. Pages of transcribed
24 deposition testimony or exhibits to depositions that reveal Protected Material may
25 be separately bound by the court reporter and may not be disclosed to anyone except
26 as permitted under this Stipulated Protective Order; and
27                      (i) any mediator or settlement officer, and their supporting
28 personnel, mutually agreed upon by any of the parties engaged in settlement
     4824-8382-8463.1
                                                       8
                                       STIPULATED PROTECTIVE ORDER
 1 discussions.
 2            8.. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 3 PRODUCED IN OTHER LITIGATION
 4            If a Party is served with a subpoena or a court order issued in other litigation
 5 that compels disclosure of any information or items designated in this Action as
 6 “CONFIDENTIAL,” that Party must:
 7            (a) promptly notify in writing the Designating Party. Such notification shall
 8 include a copy of the subpoena or court order;
 9            (b) promptly notify in writing the party who caused the subpoena or order to
10 issue in the other litigation that some or all of the material covered by the subpoena
11 or order is subject to this Protective Order. Such notification shall include a copy of
12 this Stipulated Protective Order; and
13            (c) cooperate with respect to all reasonable procedures sought to be pursued
14 by the Designating Party whose Protected Material may be affected.
15            If the Designating Party timely seeks a protective order, the Party served with
16 the subpoena or court order shall not produce any information designated in this
17 action as “CONFIDENTIAL” before a determination by the court from which the
18 subpoena or order issued, unless the Party has obtained the Designating Party’s
19 permission. The Designating Party shall bear the burden and expense of seeking
20 protection in that court of its confidential material and nothing in these provisions
21 should be construed as authorizing or encouraging a Receiving Party in this Action
22 to disobey a lawful directive from another court.
23            9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
24 PRODUCED IN THIS LITIGATION
25            (a) The terms of this Order are applicable to information produced by a Non-
26 Party in this Action and designated as “CONFIDENTIAL.” Such information
27 produced by Non-Parties in connection with this litigation is protected by the
28 remedies and relief provided by this Order. Nothing in these provisions should be
     4824-8382-8463.1
                                                  9
                                   STIPULATED PROTECTIVE ORDER
 1 construed as prohibiting a Non-Party from seeking additional protections.
 2            (b) In the event that a Party is required, by a valid discovery request, to
 3 produce a Non-Party’s confidential information in its possession, and the Party is
 4 subject to an agreement with the Non-Party not to produce the Non-Party’s
 5 confidential information, then the Party shall:
 6                      (1) promptly notify in writing the Requesting Party and the Non-Party
 7 that some or all of the information requested is subject to a confidentiality
 8 agreement with a Non-Party;
 9                      (2) promptly provide the Non-Party with a copy of the Stipulated
10 Protective Order in this Action, the relevant discovery request(s), and a reasonably
11 specific description of the information requested; and
12                      (3) make the information requested available for inspection by the Non-
13 Party, if requested.
14            (c) If the Non-Party fails to seek a protective order from this court within 14
15 days of receiving the notice and accompanying information, the Receiving Party
16 may produce the Non-Party’s confidential information responsive to the discovery
17 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
18 not produce any information in its possession or control that is subject to the
19 confidentiality agreement with the Non-Party before a determination by the court.
20 Absent a court order to the contrary, the Non-Party shall bear the burden and
21 expense of seeking protection in this court of its Protected Material.
22            10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24 Protected Material to any person or in any circumstance not authorized under this
25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
26 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
27 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
28 persons to whom unauthorized disclosures were made of all the terms of this Order,
     4824-8382-8463.1
                                                   10
                                      STIPULATED PROTECTIVE ORDER
 1 and (d) request such person or persons to execute the “Acknowledgment and
 2 Agreement to Be Bound” that is attached hereto as Exhibit A.
 3            11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
 4 OTHERWISE PROTECTED MATERIAL
 5            When a Producing Party gives notice to Receiving Parties that certain
 6 inadvertently produced material is subject to a claim of privilege or other protection,
 7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9 may be established in an e-discovery order that provides for production without
10 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
11 as the parties reach an agreement on the effect of disclosure of a communication or
12 information covered by the attorney-client privilege or work product protection, the
13 parties may incorporate their agreement in the stipulated protective order submitted
14 to the court.
15            12.       MISCELLANEOUS
16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17 person to seek its modification by the Court in the future.
18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
19 Protective Order no Party waives any right it otherwise would have to object to
20 disclosing or producing any information or item on any ground not addressed in this
21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
22 ground to use in evidence of any of the material covered by this Protective Order.
23            12.3 Filing Protected Material. A Party that seeks to file under seal any
24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
25 only be filed under seal pursuant to a court order authorizing the sealing of the
26 specific Protected Material at issue. If a Party's request to file Protected Material
27 under seal is denied by the court, then the Receiving Party may file the information
28 in the public record unless otherwise instructed by the court.
     4824-8382-8463.1
                                                 11
                                   STIPULATED PROTECTIVE ORDER
 1            13.       FINAL DISPOSITION
 2            After the final disposition of this Action, as defined in paragraph 4, within 60
 3 days of a written request by the Designating Party, each Receiving Party must return
 4 all Protected Material to the Producing Party or destroy such material. As used in
 5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6 summaries, and any other format reproducing or capturing any of the Protected
 7 Material. Whether the Protected Material is returned or destroyed, the Receiving
 8 Party must submit a written certification to the Producing Party (and, if not the same
 9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10 (by category, where appropriate) all the Protected Material that was returned or
11 destroyed and (2) affirms that the Receiving Party has not retained any copies,
12 abstracts, compilations, summaries or any other format reproducing or capturing any
13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16 reports, attorney work product, and consultant and expert work product, even if such
17 materials contain Protected Material. Any such archival copies that contain or
18 constitute Protected Material remain subject to this Protective Order as set forth in
19 Section 4 (DURATION).
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
     4824-8382-8463.1
                                                 12
                                   STIPULATED PROTECTIVE ORDER
1             14.       VIOLATION
2             Any violation of this Order may be punished by any and all appropriate
3 measures including, without limitation, contempt proceedings and/or monetary
4 sanctions.
5
6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7
8 DATED: June 22, 2021                     MANNING & KASS
                                           ELLROD, RAMIREZ, TRESTER LLP
9
10
                                           By:         /s/ Michael Watts
11
                                                 Eugene P. Ramirez, Esq.
12                                               Angela M. Powell, Esq.
                                                 Michael Watts, Esq.
13                                               Attorneys for CITY OF COLTON and
14                                               OFFICER MICHAEL COLLINS

15
     DATED: June 22, 2021                  MCLANE, BEDNARSKI & LITT, LLP
16
17                                         By:         /s/ David McLane
                                                 David McLane, Esq.
18                                               Attorney for Plaintiff
19
20 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
     DATED: June 23, 2021                     _______________________________
23
                                              Kenly Ki\DKato
24                                            United States Magistrate Judge
25
26
27
28
     4824-8382-8463.1
                                                 13
                                    STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, _____________________________ [print or type full name], of
 4 _____________________________________________ [print or type full address],
 5 declare under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order that was issued by the United States District Court for
 7 the Central District of California on [date] in the case of Joshua Zamora Gonzales v.
 8 City of Colton, et al., Case No. 5:20-cv-01027-JGB-KK. I agree to comply with and
 9 to be bound by all the terms of this Stipulated Protective Order and I understand and
10 acknowledge that failure to so comply could expose me to sanctions and punishment
11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
12 any information or item that is subject to this Stipulated Protective Order to any
13 person or entity except in strict compliance with the provisions of this Order. I
14 further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action. I hereby appoint __________________________ [print or
18 type full name] of ____________________________________________________
19 [print or type full address and telephone number] as my California agent for service
20 of process in connection with this action or any proceedings related to enforcement
21 of this Stipulated Protective Order.
22
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
25 Printed name: _______________________________
26 Signature: __________________________________
27
28
     4824-8382-8463.1
                                              14
                                STIPULATED PROTECTIVE ORDER
